department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar t ep ra legend taxpayer a decedent b_trust t company c ira x date date date state s amount a tae ve page dear this is in response to the date letter submitted on your behalf by your authorized representative as supplemented by correspondence dated april and date in which you request several letter rulings under sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent b established trust t a revocable_living_trust on date on date decedent b died at age and was survived by his wife taxpayer a and four children trust t became irrevocable upon decedent b’s death taxpayer a represents that trust t is governed by and valid under the laws of state s at the time of his death decedent b owned ira x an individual_retirement_account within the meaning of code sec_408 with company c pursuant to a beneficiary designation form dated date decedent b designated the trustee of trust t as beneficiary of ira x the balance of decedent b’s interest in ira x on his date of death was amount a_trust t provides for the creation of two funds upon the death of decedent b fund a and fund b under the terms of article ii of the trust fund a is to be funded first with an amount equal to the maximum marital_deduction allowable in determining the federal estate_tax on decedent b’s estate less the aggregate value of all other_property included in decedent b’s estate for federal estate_tax purposes that qualifies for the marital_deduction and that passes or has passed to decedent b's spouse under decedent 8's will as a surviving joint tenant as a beneficiary of life_insurance or otherwise article il of trust t further provides that the other part of the trust remaining after fund a has been created shall be held in a separate trust designated fund b taxpayer a represents that the full marital_deduction applies with respect to decedent b’s estate taxpayer a further represents that the laws of state s in conjunction with the terms of trust t compel the trustee of trust t to allocate the proceeds of ira x to fund a article ill of trust t provides that the net_income from fund a shall be paid to taxpayer a as decedent b’s spouse and that taxpayer a shall have the right to require the trustee to deliver to her any part or all of the principal of fund a at any time based on the above you through your authorized representative request the following letter rulings taxpayer a as decedent b’s spouse will be treated as having acquired ira x directly from decedent b for purposes of sec_408 of the code and not from trust t wes page the proceeds of ira x to be distributed from fund a of trust t to taxpayer a do not represent an inherited ira within the meaning of code sec_408 taxpayer a is eligible to roll over the distribution from ira x to an ira established and maintained in her own name pursuant to code sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of ira x are distributed taxpayer a will not be required to include in her gross_income for federal income_tax purposes for the calendar_year in which the distribution and rollover occur the amount distributed from ira x and timely rolled over into the ira established and maintained in taxpayer a’s name with respect to the requested rulings code sec_408 provides generally that in accordance with the rules of code sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee - code sec_408 provides that paragraph d of this section does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual sec_1_408-8 of the regulations q a-5 provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust khokk page however the preamble to the regulations under code sec_401 and sec_408 provides in relevant part that e surviving_spouse who actually receives a distribution from an ira 's permitted to roll that distribution over into his her own ira even if the surviving_spouse i3 not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate with respect to your ruling requests you have represented and have provided supporting documentation that the laws of state s in conjunction with the terms of trust t compel the trustee of trust t to allocate the proceeds of ira x to fund a as decedent b's spouse taxpayer a has a complete right of withdrawal with respect to the assets in fund a as noted above trust t obligates the trustee to pay all net_income from fund a to taxpayer a and taxpayer a has the right to require the trustee to deliver the entire principal of fund a at any time thus we believe it is appropriate to treat taxpayer a as the payee or distributee of ira x for purposes of code sec_408 even though ira x must originally pass through trust t as such she is eligible to roll over or transfer by means of a trustee-to-trustee transfer her portion of ira x into an ira established in her name therefore we conclude taxpayer a as decedent b’s spouse will be treated as having acquired the proceeds of ira x directly from decedent b for purposes of sec_408 of the code and not from trust t the proceeds of ira x to be distributed from fund a of trust t to taxpayer a do not represent an inherited ira within the meaning of code sec_408 taxpayer a is eligible to roll over the distribution from ira x to an ira established and maintained in har own name pursuant to code sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of ira x are distributed taxpayer a will not be required to include in her gross_income for federal income_tax purposes for the calendar_year in wnich the distrioution and rollover occur the amount distributed from ira x and timely rolled over into the ira establisned and maintained in taxpayer a's name no opinion is expressed as to the iax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto that ira x and the ira to be established meet the requirements of code section this letter_ruling is based on the assumption page a at all relevant times it also assumes the correctness of all facts and representations alluded to therein this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours dineethleetlehew donzell latflejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kx
